        Case 3:18-cv-01736-AVC Document 81 Filed 10/23/20 Page 1 of 1




                           United States District Court
                             District of Connecticut

Michael Friend,
Plaintiff
                                                                 Docket No. 18-cv-1736
v.
                                                                      October 23, 2020
Richard Gasparino,
Defendant

                                  Notice of Appeal



      Please take notice that Michael Friend appeals to the United States Court of

Appeals for the Second Circuit from this Court’s September 30, 2020 summary

judgment ruling in favor of the defendants [ECF # 78].




                                              /s/ Dan Barrett
                                           Dan Barrett (# 29816)
                                           Elana Bildner (# ct30379)
                                           ACLU Foundation of Connecticut
                                           765 Asylum Avenue, 1st Floor
                                           Hartford, CT 065105
                                           (860) 471-8471
                                           e-filings@acluct.org
